Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
	Claims 1-24 are pending. Claims 6-13 and 21-22 are drawn to the nonelected invention. Claims 1-5, 14-20, and 23-24 are under examination. 
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 11/12/2021 is acknowledged.  The traversal is on the ground(s) that a search and an examination of all claims would not place undue burden on Examiner.  This is not found persuasive because as stated in the Restriction dated 09/15/2021 that based on the CPC classification, there is undue burden during examination, as not all limitations of a method would require in a system claim. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-13 and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is rejected because the claim recites a system as in claim 7 but claim 7 is directed to a method claim not system. If Applicant intended for claim 18 to recite a method claim, then the claim should be amended to reflect that claim 18 is a method claim. For the purpose of prosecution, the claim is interpreted to depend on claim 1. 
Further, claim 18 recites that wherein the outer phase is an aqueous phase is unclear to the metes and bounds because the term “the outer phase” has not been defined in claim 1, therefore the claim lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


s 1-5, 14-20 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (ACS Cent. Sci., 2017, vol. 3, pgs. 309-313, published 03/23/2017).
Zhang et al. teach Janus emulsion assays that rely on carbohydrate-lectin binding for the detection of Escherichia coli bacteria and the Janus droplets orient in a vertical direction as a result of the difference in densities between the hydrocarbon and fluorocarbon solvents (see abstract). Zhang et al. teach binding of lectin to mannose(s) causes agglutination and it provides the basis for the development of inexpensive portable devices for fast, on-site pathogen detection (see abstract). Zhang et al. teach Janus emulsions with the chosen fluids have compensating refractive indices which enables detection by optical transmission (see pg. 310, right col. para. 2). Even though Zhang et al. does teach refractive indices by optical transmission, it is noted that the recitation of “capable of exhibiting retroreflection in the presence of electromagnetic radiation” is not a positive recitation, as the electromagnetic radiation is not a required element of the system. It is noted that the recitation of “in the presence of electromagnetic radiation” is intended. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed system and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art Janus droplet structure is capable of performing the intended use, then it meets the claimed agglutinated Janus droplets.  
Also, the instant specification discloses that “a Janus droplet may result in a change in the interaction of electromagnetic radiation (e.g., visible light) with the Janus droplet in a detectable manner.” In other words, electromagnetic radiation is visible light. Zhang et al. teach in Fig. 1 (caption c) that agglutinated Janus emulsions scattering light after exposure to ConA and further teach optical signal is detected in Fig. 3 (caption b). Zhang et al. further teach the significant change can be easily observed by visual detection (see pg. 310, right col., para. 2). Therefore, the (1) the agglutinated Janus droplets can be visibly detected and (2) the Zhang’s agglutinated Janus droplets, structurally, meet all the claimed limitation of the agglutinated Janus droplets. 
With regard to claims 2-3, Fig. 3 (see caption) teach qualitative detection of the agglutinated Janus emulsions and optical signal detected using a QR code before and after exposure to ConA. The recitation of “such that when sufficient numbers of the binding moieties bind to analyte at least a portion of the plurality of Janus droplets are changed in orientation sufficient such that electromagnetic radiation interacting with the Janus droplets undergoes retroreflection to the detector” is intended use. As stated above, the Zhang’s agglutinated Janus droplets, structurally, meet all the claimed limitation of the agglutinated Janus droplets. 
With regard to claim 4, Janus droplet are aligned parallel with respect to one another (see illustration in abstract and Fig. 1e). 
With regard to claim 5, see above Zhang et al. The recitation of “capable of binding to an analyte” is not a positive rejection, as the analyte is not required in the system. Zhang et al. teach that ManC14 moiety has the ability to bind to ConA lectin.  As stated above, the Zhang’s agglutinated Janus droplets, structurally, meet all the claimed limitation of the agglutinated Janus droplets.
With regard to claim 14, Zhang et al. teach in Fig. 1 (caption c) that agglutinated Janus emulsions scattering light after exposure to ConA and further teach optical signal is detected in Fig. 3 (caption b).
With regard to claims 15-16, the instant specification discloses that “a Janus droplet may result in a change in the interaction of electromagnetic radiation (e.g., visible light) with the Janus droplet in a detectable manner.” In other words, electromagnetic radiation is visible light. Zhang 
With regard to claims 17-20, Zhang et al. teach the Janus droplets orient in a vertical direction as a result of the difference in densities between the hydrocarbon and fluorocarbon solvents (see abstract and Fig. 1).
	With regard to claim 23, Zhang et al. teach Janus emulsion assays that rely on carbohydrate-lectin binding for the detection of Escherichia coli bacteria and the Janus droplets orient in a vertical direction as a result of the difference in densities between the hydrocarbon and fluorocarbon solvents (see abstract).
	With regard to claim 24, Zhang et al. teach in Fig. 2c three phases. Zhang et al. teach water, FC770, and hexane phases for Janus emulsions (see pg. 310, right col., para. 2). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 14-20 and 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 27-29 of U.S. Patent No. 10060913 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because a system comprising: a plurality of Janus droplets associated with binding moieties to an analyte, the plurality of Janus droplets comprising an interface between a first phase and a second phase of the droplets, wherein the binding moiety and analyte are selected such that when the analyte binds to the binding moiety at least a portion of the plurality of Janus droplets are changed from a first orientation, to a second orientation different than the first orientation, sufficient to change electromagnetic radiation interacting with the plurality of Janus droplets in a detectable manner, and wherein the plurality of Janus droplets are optically transparent in a direction perpendicular to a surface of the interface in the first orientation.

	Although the claims at issue are not identical, they are not patentably distinct from each other because a system comprising: an outer phase; a plurality of Janus droplets dispersed within the outer phase; the plurality of Janus droplets comprising a first phase and a second phase, the first phase immiscible with the second phase; and an amphiphilic compound in contact with the first phase and includes a binding moiety, the binding moiety comprising a functional group selected such that it forms a bond with a biological analyte, if present, wherein the amphiphilic compound is selected from the group consisting of fluorosurfactants, anionic surfactants, cationic surfactants, non-ionic surfactants, zwitterionic surfactants, polymeric surfactants, gemini surfactants, and particulate surfactants, wherein at least a portion of the amphiphilic compound does not contact the second phase, and wherein the plurality of Janus droplets has a first configuration in which the functional group is exposed to the outer phase, and wherein the plurality of droplets has a second configuration in which the functional group is not exposed to the outer phase. Claim 3 recites Janus droplets agglutinate. Claim 4 recites first phase and second phase within each Janus droplet are aligned parallel with respect to one another. Claim 20 recites electromagnetic radiation. 
Claims 1-5, 14-20 and 23-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 5-6, and 30 of copending Application No. 16113520 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because a system comprising: a plurality of Janus droplets associated with binding moieties to an analyte, the binding moiety and analyte selected such that when the analyte binds to the  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-5, 14-20 and 23-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 41 and 44-50 of copending Application No. 16202007 (reference application). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because a system comprising: a plurality of Janus droplets associated with a plurality of binding moieties to a virus, the plurality of Janus droplets comprising a first phase and a second phase, the second phase immiscible with the first phase; and a detector positioned relative to the plurality of Janus droplets such that when sufficient numbers of the binding moieties bind to the virus at least a portion of the plurality of Janus droplets are changed in orientation sufficient to change electromagnetic radiation interacting with the Janus droplets in a manner determinable by the detector, wherein the change in orientation is detected relative to an interface between the first phase and the second phase. Claim 47 recites the amphiphilic compound is carbohydrates. Claim 49 recites Janus droplets agglutinate.


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P.N/Examiner, Art Unit 1641    
                                                                                                                                                                                                    
/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641